Citation Nr: 1548803	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-06 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Improved Death Pension benefits as the "helpless child" of the Veteran.



REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney at Law



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to February 1947.  He died in December 2001.  The appellant claims benefits as his helpless child. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the appellant's claim for death pension benefits on the basis that the appellant's income exceeded the maximum annual pension rate (MAPR).  She perfected a timely appeal to that decision.  

The Board notes that this appeal has been processed through the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

1.  The appellant is the Veteran's daughter.  She was born in February 1951; thus she attained the age of 18 in February 1969.  

2.  The medical evidence of record supports a finding that the appellant was permanently incapable of self-support prior to the age of 18.  

3.  Based on the information provided, the appellant's countable income during the time period on appeal exceeded the maximum annual pension rate for a "helpless child."  


CONCLUSION OF LAW

The criteria for improved death pension benefits for a helpless child have not been met.  38 U.S.C.A. §§ 1503, 1542, 5103, 5103A, 5312 (West 2014); 38 C.F.R. §§ 3.3, 3.24, 3.271, 3.272 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this case, VA has issued a June 2010 VCAA notice to the appellant which informed her of the evidence generally needed to establish status as a helpless child of a veteran.  The June 2010 VCAA notice was issued to the appellant prior to the October 2010 decision from which the instant appeal principally arises.  The appellant's claim was readjudicated in the January 2014 statements of the case and July 2014 supplemental statement of the case issued to her; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Factual background.

In a statement in support of claim (VA Form 21-4138), dated in June 2010, the appellant indicated that she was the Veteran's daughter and wanted to file a claim as a helpless child.  She reported that she was currently receiving social security benefits on her claim as a helpless child with the social security administration (SSA).  

The appellant's formal claim for death pension benefits (VA Form 21-534) was received in July 2010.  Submitted in support of her claim was a letter from the Social Security Administration (SSA), dated in June 2009, notifying her of a favorable decision on her claim for benefits.  

Received in August 2010 was a report of SSA information, regarding monthly benefits paid to the appellant.  The record indicates that the appellant received $403.50 beginning February 2010.  Beginning December 2011, she was paid $417.90 per month; beginning December 2012, she was paid $424.90 per month.  And, in December 2013, the appellant received $430.90 per month.  

Received in February 2011 was a medical invoice, which shows that the appellant paid medical bills totalling $325.00 during the period from January 1, 2010 to November 21, 2010.  

Received in March 2014 were records from the Social Security Administration (SSA).  Among the records was a decision, dated in June 2009, which found that the appellant has been disabled under the provisions of the Social Security Act since January 31, 1973.  

Submitted were records which were used by the SSA in reaching its decision.  It was noted that, on May 18, 1978, the appellant's treating psychiatrist, Dr. Paul M. Bindelglas reported that the appellant's disability began on June 19, 1967.  He stated that she had a non-psychotic organic brain syndrome with compulsive disorder and it would be impossible for her to earn her own living.  

On February 21, 2009, Dr. Bindelglas completed a Mental Impairment Questionnaire.  Dr. Bindeiglas reported that the claimant had bipolar disorder, depressed with intermittent psychotic features and organic brain damage, seizures and bronchial asthma.  Dr. Bendelglas reported that the claimant had seven psychiatric hospitalizations between June 19, 1967 and March 12, 1971.  Dr. Bendelglas reported that the claimant had moderate to marked restrictions of activities of daily living and with social functioning and frequent deficiencies of concentration persistence or pace resulting in failure to complete tasks in a timely manner.  She had three or more episodes of deterioration.  Dr. Bendelgias concluded that the claimant had a fair or poor ability to perform in all work related areas assessed.  

Also included in the records was a statement from Dr. Harold E. McNeely, clinical psychologist, dated in August 1967, who stated that the psychological tests presented very strong evidence that the appellant is brain-injured.  The one specific area that was most identifiable was in perception.  Undoubtedly her perception is impaired by a brain injury.  Dr. McNeely indicated that he also suspected that her impulsiveness, her low frustration tolerance, and her more general infantileness were part of the brain injury picture.  He noted that the appellant obtained a full scale Wechsler I. Q. of 77, this score placing her in the borderline category of intellectual functioning.  Dr. McNeely stated "I do not know if this girl has received any special education relative to brain injury, but such education should be seriously considered even though she is 16 years of age."  He noted that she had a mild paranoid tendency, some mild hysterical and hypochondriacal preoccupation with body and bodily function.   

Received in July 2012 was a medical receipt showing that the appellant received a bill for dental work totaling $1,270.  It was noted that the estimated the amount that the appellant was required to pay was $1,114.  

Received in September 2014 were medical bills and receipts of prescription drug expenses during the period from January 2012 through August 2014.  


III.  Legal Analysis.

Improved death pension is a benefit payable by VA to a surviving child because of the Veteran's nonservice-connected death.  Basic entitlement exists if: (i) the Veteran had qualifying service; or (ii) the Veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability; and (iii) the surviving child meets the net worth requirements of 38 C.F.R. § 3.274 and has annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.24.  38 U.S.C.A. § 1542; 38 C.F.R. § 3.3(b) (4).  

The maximum annual rate of improved pension for a child is specified by statute and is increased from time to time under 38 U.S.C.A. § 5312.  38 C.F.R. § 3.24.  

The appellant's claim was received in July 2010.  The rates of pension benefits for the relevant time period were published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1R, and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21 (2014).  Effective from December 1, 2009, the maximum annual pension rate for a child was $2,020.  This amount remained in effect until December 1, 2011, when the maximum annual pension rate increased to $2,093.  Effective December 1, 2012, the maximum annual pension rate was increased to $2,129.  Effective December 1, 2013, the maximum annual pension rate was increased to $2,161.  

Regarding whether the income limits are satisfied, the law provides that payments of any kind from any source shall be counted as income during the 12-month annualization period in which received, unless specifically excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  Recurring income means income which is received or anticipated in equal amounts and at regular intervals and which will continue throughout an entire 12-month annualization period.  38 C.F.R. § 3.271(a) (1).  

Exclusions from countable income for VA pension purposes include, as relevant to the instant claim, donations from public or private relief, welfare, or charitable organizations and unreimbursed medical expenses, to the extent that such medical expenses exceed 5 percent of the maximum annual pension rate or rates payable to the child during the 12-month annualization period in which the medical expenses were paid.  38 C.F.R. § 3.272.  Medical expenses that can be excluded from income in 2010 are those that exceed $101.  Effective in December 2011, the medical expenses to be excluded were those that exceed $104.65.  Effective in December 2012, the medical expenses to be excluded were those that exceed $106.45, and in 2013, $108.05.  

Evidence of record shows that as of February 2010, the appellant was receiving Social Security benefits of $403.50 per month.  Records from SSA confirmed that she was she was paid $417.90 per month beginning December 2011.  Beginning December 2012, she was paid $424.90 per month.  And, in December 2013, the appellant received $430.90.  

Based on the information provided, the appellant's countable income exceeds the maximum annual rate payable for the entirety of the appeal period.  For example, from the period of July 28, 2010, through July 28, 2011, the period for which the appellant has the most reported medical expenses, her medical expenses for that period, which included dental treatment and insurance, totaled $2,656, which is excludable from her income.  The appellant's income during that time period totaled $4,842.00 (monthly SSA of $403.50 multiplied by 12); excluding the medical expenses, her countable income was $2,186, which is over the maximum annual pension rate for that period of $2,020.  Calculations for 2011, 2012, and 2013 yield similar results and show income of $3,862 in 2011, $4,020 in 2012, and $4,092 in 2013 consistently exceeded the maximum allowable for death pension purposes, which was $2,093 in 2011, $2,129 in 2012, and $2,161 in 2013.  

Based on the foregoing, the Board concludes that the appellant is not legally entitled to VA death pension benefits because her income exceeds the statutory limits for entitlement to death pension benefits throughout the entirety of the pendency of the claim.  See Manual M21-1, Part I, Appendix B).  Where the law and not the evidence is dispositive, the claim must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the appellant's income exceeds the statutory limits, she is not legally entitled to death pension benefits.  Therefore, her claim of entitlement to death pension benefits must be denied.  


ORDER

Entitlement to payment of VA improved death pension benefits as the "helpless child" is denied  


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


